Title: John Adams to Abigail Adams, 8 September 1777
From: Adams, John
To: Adams, Abigail


     
      My dear
      Philadelphia Monday Septr. 8. 1777
     
     There has been a very general Apprehension, during the last Week that a general Action would happen, as on Yesterday. But We hear of none.
     Our Army is incamped between Newport and White-Clay Creek on advantageous Ground. The General has harrangued his Army and published in General orders, in order to prepare their Minds for something great, and has held up the Example of Starks, Harkemer, Gansevoort and their Troops, to animate his Officers and Men with Emulation.—Whether he expects to be attacked, or whether he designs to offend, I cant say.
     A General Action which should terminate in a Defeat of How would be compleat and final Ruin to him, if it should terminate only in a drawn Battle, it would be the same Thing. If He should gain a Victory, and maintain Possession of the Field, he would loose so many Men killed and wounded, that he would scarcely have enough left to march to Philadelphia, surrounded as he would be with Militia, and the broken remains of the Continental Army.
     But if there should be no general Battle, and the two Armies should lounge away the Remainder of the Campain, in silent Inactivity gazing at each other, Howes Reputation would be ruined in his own Country and in all Europe, and the Dread of him would cease in all America. The American mind, which I think has more Firmness now than it ever had before since this War begun, would acquire a Confidence and Strength, that all the Efforts of Great Britain afterwards would not be able to relax.
     You will see by the Papers inclosed, that We have been obliged to attempt to humble the Pride of some Jesuits who call themselves Quakers, but who love Money and Land better than Liberty or Religion. The Hypocrites are endeavouring to raise the Cry of Persecution, and to give this Matter a religious Turn, but they cant succeed. The World knows them and their Communications. Actuated by a land jobbing Spirit, like that of William Penn, they have been soliciting Grants of immense Regions of Land on the Ohio. American Independence has disappointed them, which makes them hate it. Yet the Dastards dare not avow their Hatred to it, it seems.
     The Moments are critical here. We know not, but the next, will bring Us an Account of a general Engagement begun—and when once begun We know not how it will end, for the Battle is not always to the strong. The Events of War are uncertain. All that We can do is to pray, as I do most devoutly, that We may be victorious—at least that We may not be vanquished. But if it should be the Will of Heaven that our Army should be defeated, our Artillery lost, our best Generals kill’d, and Philadelphia fall into Mr. Howes Hands, still America is not conquered. America would yet be possessed of great Resources, and capable of great Exertions. As Mankind would see.—It may for what I know be the Design of Providence that this should be the Case. Because it would only lay the Foundations of American Independence deeper, and cement them stronger. It would cure Americans of their vicious and luxurious and effeminate Appetites, Passions and Habits, a more dangerous Army to American Liberty than Mr. Howes.
     However, without the Loss of Philadelphia, We must be brought to an entire Renunciation of foreign Commodities, at least of West India produce. People are coming to this Resolution, very fast here. Loaf sugar at four dollars a Pound, Wine at Three Dollars a Bottle, &c. will soon introduce (Ceconomy in the Use of these Articles.
     This Spirit of Ceconomy would be more terrible to Great Britain, than any Thing else—and it would make Us more respectable in the Eyes of all Europe.
     Instead of acrimonious Altercations between Town and Country and between Farmer and Merchant, I wish, that my dear Countrymen would agree in this Virtuous Resolution, of depending on themselves alone. Let them make salt, and live without sugar—and Rum.
     I am grieved to hear of the Angry Contentions among you. That improvident Act, for limiting Prices, has done great Injury, and in my sincere Opinion if not repealed, will ruin the state, and introduce a civil War.—I know not how unpopular, this sentiment may be: but it is sincerely mine.—There are Rascally Upstarts in Trade I doubt not, who have made great Fortunes in a small Period, who are Monopolizing, and oppressing. But how this can be avoided entirely I know not, but by disusing their Goods and letting them perish in their Hands.
    